DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11, 12, 15-17, and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar et al. (US 9213875) in view of He et al. (US 2011/0127335 A1).
Regarding claim 1, Nadabar teaches a barcode reader comprising:
a housing (Fig. 1);
an imaging assembly positioned at least partially within the housing (Fig. 1), the imaging assembly having a field of view (FOV) including a first portion of the FOV and a second portion of the FOV (Fig. 2, Fig. 3, Fig. 4, various exemplary fields of view, each field of view can be divided into arbitrary “portions”), the imaging assembly configured to capture one or more images of the FOV associated with image data (502, Figs. 2-4); and
a processor communicatively coupled to the imaging assembly, the processor configured to process the image data of the first portion of the FOV (506).
Nabadar lacks the identification session in response to the target entering or not entering.
He teaches to initiate an identification session (motion triggered activation) when a target enters the first portion of the FOV (detection region) and configured to not initiate the identification session when the target enters the second portion of the FOV (portion not within the working range – Fig. 3) [0031].
Therefore it would have been obvious to one of ordinary skill in the art to use the activation mechanism discussed by He because it allows the reader to be ready to image and decode any target bar code presented to the reader (paragraph 0031 of He).
Regarding claim 2, Nadabar teaches wherein the processor is configured to process the image data of the first portion of the FOV to determine a differential brightness value, to compare the determined differential brightness value to a reference differential brightness value (508), and to detect the target entering the first portion of the FOV in response to the determined differential brightness value being within a threshold value of the reference differential brightness value (508, 512-518).
Regarding claim 3, Nadabar teaches wherein the processor is configured to compare subsequent image data of the first portion of the FOV to preceding image data of the first portion of the FOV to detect the target entering the first portion of the FOV (804, 806, 808).
Regarding claim 4, Nadabar teaches wherein the processor is configured to process the image data of the first portion of the FOV to identify contrast within the image data and to identify the target based on the contrast (508).
Regarding claims 5-7, Nadabar teaches wherein the first portion of the FOV is centrally positioned within the FOV, wherein the first portion of the FOV is positioned on a side of the FOV and the second portion of the FOV is positioned on an opposing side, wherein the first portion of the FOV is associated with an edge of the FOV (the first portion of the FOV will be located wherever the barcode is located – Fig. 5).
Regarding claim 8, Nadabar teaches wherein the first portion includes a first sub-portion and a second sub-portion, the first sub-portion is associated with a first edge or zone of the FOV and the second sub-portion is associated with a second edge or zone of the FOV (512).
Regarding claim 11, Nadabar teaches wherein the FOV includes a first-sub FOV and a second-sub FOV, the first sub FOV including the first portion (portions with and without barcodes – Fig. 5).
Regarding claim 12, Nadabar teaches wherein the first portion is on a side of the first-sub FOV and the second portion includes the second-sub FOV and a remainder of the first-sub FOV (first portion is wherever barcode is located – Fig. 5).
Regarding claims 15-17 and 23-25, these claims are analogous to the claims above and are therefore also taught by Nadabar.
Regarding claims 19 and 20, Nadabar teaches wherein the scanning device is a handheld scanner and further comprising a base adapted to support the scanning device during operation (Fig. 1).
Regarding claim 21, Nadabar teaches further comprising a sensor carried by one of the scanning device and the base and configured to generate a first signal when the base is supporting the scanning device (barcode sensor) and configured to generate a second signal when the base is spaced from the scanning device (barcode sensor works regardless of configuration), wherein the processor is configured to cause the scanning device to be in a first operational mode in response to the processor accessing the first signal and the processor is configured to cause the scanning device to be in a second operational mode in response to the processor accessing the second signal (Fig. 5).
Regarding claim 22, Nadabar teaches further comprising a sensor carried by the scanning device and configured to generate a first signal when the scanning device is in a first orientation and to generate a second signal when the scanning device is in a second orientation (signal is generated regardless of orientation), wherein the processor is configured to associate the portion of the FOV with a first side of the FOV in response to the processor accessing the first signal and the processor is configured to associate the portion of the FOV with a second side of the FOV in response to the processor accessing the second signal (Fig. 5).
Regarding claim 26, Nadabar teaches further comprising causing the barcode reader to be in a presentation mode when the barcode reader is supported by a base and causing the barcode reader to be in a handheld mode when the barcode reader is spaced from the base (modes have no impact on the function of the barcode reader and therefore any position of the barcode reader of Nadabar is considered a different mode – Fig. 1, Fig. 5).
Claim 9, 10, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar as modified by He and further in view of Madej et al. (US 8925815 B2).
Regarding these claims, Nadabar teaches wherein the first FOV includes a first-sub FOV and a second-sub FOV and the second FOV includes a third-sub FOV and a fourth-sub FOV, the first portion of the FOV being positioned within the first-sub FOV (Fig. 6, Fig. 7).
Nadabar lacks the details of the bioptic scanner.
Madej teaches wherein the barcode reader is a bi-optic scanner having a lower housing and a tower extending generally perpendicular to the lower housing, wherein the imaging assembly is positioned such that the FOV fans out in a generally horizontal direction (Fig. 3), and wherein the barcode reader is a bi-optic scanner having a lower housing and a tower extending generally perpendicular to the lower housing, wherein the imaging assembly is positioned such that the FOV fans out in a generally vertical direction (Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the bioptic scanner taught by Madej because it allows the scanner to be easily incorporated into existing point of sale infrastructure. The bioptic scanner configuration is well known to provide an adequate scanning volume for basic point of sale scanning.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876